DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 9/15/22 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1 and 18 are substantially similar and thus the search would yield very similar results.  This is not found persuasive because further patentable weight is given to the method claims than the apparatus claims and thus the search would involve more specificity for the method’s distinct features from the apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8-10, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being Chen by (WO 2021/169494 A1). Corresponding US Application 2022/0140432 A1 is used in lieu for citation and translation purposes.
Regarding claim 1, Chen discloses an apparatus comprising: a battery (cell) pack P (paragraph 5); a housing (casing) of the battery pack comprising a flame arresting member (paragraph 6) with an explosion-proof valve (vent) P10 (paragraph 7) including a first filter structure 3 and second filter structure 4 (paragraphs 12-14), wherein the first filter 3 is capable of filtering particles of first size and the second filter 4 is capable of filtering particles of a second size (paragraph 69).
Regarding claim 2, Chen discloses that the filters comprise meshes (see Figure 5) and the second filter has a finer (smaller) mesh size than the first filter (paragraph 69).
Regarding claim 5, Chen discloses that the flame arresting disk is a wall flow filter element (paragraph 62).
Regarding claims 8 and 9, Chen discloses that the filters are mutli-layered, three-dimensional, and polygonal (see Figure 5).
Regarding claim 10, Chen discloses an apparatus comprising: a battery (cell) pack P (paragraph 5); a housing (casing) of the battery pack comprising a flame arresting member (paragraph 6) with an explosion-proof valve (vent) P10 (paragraph 7) including a first filter structure 3 and second filter structure 4 (paragraphs 12-14), wherein the first filter 3 is capable of filtering particles of first size and the second filter 4 is capable of filtering particles of a second size (paragraph 69). Chen discloses that the filters comprise meshes (see Figure 5) and the second filter has a finer (smaller) mesh size than the first filter (paragraph 69).
Regarding claim 13, Chen discloses that the flame arresting disk is a wall flow filter element (paragraph 62).
Regarding claims 16 and 17, Chen discloses that the filters are mutli-layered, three-dimensional, and polygonal (see Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 10 above, and further in view of Riley (US 2020/0112009 A1).
Chen does not disclose the details associated with the filter material. Riley—in an invention for a battery cell with flame arrestor—discloses the use of mesh, filters, foams, and planar fibrous elements for the filter depending on the particular electrochemistry and requirements of the cell (paragraph 15) as well as partial-filtration in the gap the filter is present (paragraph 18). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize whichever known filter type or material in Chen most appropriate for the particulars of the battery specifications as suggested by Riley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725